THEA~ORNEYGENE~RAL
                         OF   TEXAS


                                 April   23, 1957

Eon. Rollie Steakleg           opinion   Ro. WV 106
Secretary of State
Capitol Station                Re: Whether or not the Lover
Auatln,  Texas                     Rio Qrande Valley Chamber
                                   of Commerce is exempt iron
                                   the payment of franchise
                                   taxes under the RrovLsieas
                                   of Article  7094, Revised
Dear Mr. SteakleY:                 Civil Statutes.

           Your letter requests our opinion aa tomwhether
the Lover Rio Wanda ValleY~Chamber of Commerce; a cor-
portatlon,   is exempt from payment of'the   franchise  tax
under Article   7094, Revised Civil Statutes.     Your letter
states in Dart:
           "It  is requested that you review this
            question  In the light of Opinion Ro.
            o-7240 (1946)   and In consideration      of
            the followinga    Regional Chambers of
            eommetie~deal prlmarllY with cities
            and,towns In their respective      areas;
            to tax~regional    and county Chambers of
            Commerce while exempting Chambers of
            Commerce organized lor,promoting      th6
            public Interest    of a particular   city or
            town would, perhaps raise     a question
            of discrimination.
           "This offlce has construed Opinion Ro.
            O-7240 to the effect  that all regional
            and county Chambers of Commerce are aub-
            jeot to payment of the franchise   tax."
          Article   7094,  inter alla,    exempts from payment
of the franchise   tax corporations    vithout capital  stock
"organized for the exclusive     purpose of promoting the
public Interest   of any city or town."
           In opinion lo. O-7240, this office stated:
'We interpret  this language to mean that the organi-
zation must be for the exolusive  purpose of promoting
Eon. Zollle    Steakley    Page 2     Opinion Ro. 106


the public Interest. of a particular city or town, and not
one designed, as obviously the Rusk County Chamber of Ccm-
merce is, to promote the public interest  of the county
as a whole.”

            We think said opinion properly interpreted    the
language of the exemptlon statute.      The charter of the
corporationinvolved    in your Inquiry states that Its
purpose Is “to acquire,    preserve and disseminate valuable
business 1nfoPmation for and generally     to promote the
lnterast   of trade and increase the facilities    of commer-
clal transactions   In the Lower Rio Grande Valley of Texas .”
We have no doubt that such company is a regional      chamber
of commePce, designed to promote the business welfare of
the entlr% Lower Rio Qrande Valley.      As such it, like a
county chamber of commePce, falls to come within the
statute ex%mptlng corporations     whose exclusive  puPpose
is to promote the ,publlc inter%& of any city or town.
           On the question of dFscrlmin%tlon,         weerefer   ‘,..
you to suoh cases as State v. Southwestern aas and Electric
Company, 145 Tex. 24, 193 S .W. 2d 675 (1946) and Texas
Company v. Stephens, 100 Tex. 628, 103 S.W.~481          (1907),
which Beal with the paver of the L%glslatur% to classify
the subjects of, taxcttion.     FOP the’ puPpose, of an%wePLng
your InqulPy, how%v%r, we do not find It neoeaeary to
pass on whether Article      7094 Is dlscririnatory.~     Rven
if we h%ld the statute     dlscrlminatorg    and unconstltution-
al, this would only invalidate       th% ex%mption insofar
as othe~r companies aP% concerned.        It would ‘not wPite
new exerptloasinto     the law and would not alter~the tax
llabllity   of county and regional chambers.        The matter
of ,whether the classification     mad~ein the statute
operates unfairly    against county and regloaal       chambers
as compared with city or tovn chambers is one that must
be addressed to the Legislature.        We can only interpret
the law as that body has written it.
           .    .
.   . .




          Hon. Zollie     Steakley    Page 3   Opinion   106


                                      SUMMARY
                         The Lower Rio Orande Valley Chamber of Com-
                         merce, being a feglonal   chamber of commerce
                        .and not one that is "organized for the ex-
                         clusive purpose of promoting the public
                         interest  of any city or town," is not
                         exempt from payment of franchise   taxes
                         under Article  7094, R.C.S.
                                                 Very truly    yours
                                                 WILL WIISolp
                                                 Attorney General of Texas


          APPROVED:
          OPIIIOH COMMITTEE;
          B. @rady Chandler,     Chairman
          J. C. Davis,     Jr.
          John Ross Lennan
          Wllllam   E. Allen
          REVIEWED
                 FOR THE ATTORWEY
                                GEHERAL
          By: Qeo. P. Blackburn